Exhibit 10.5

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of
the 27th day of January 2015, between James E. Sharp (the “Executive”) and TIER
REIT, Inc. (formerly known as Behringer Harvard REIT I, Inc.), a Maryland
corporation (the “Company”), and Tier Operating Partnership LP (formerly known
as Behringer Harvard Operating Partnership I LP), a Texas limited partnership
(the “Operating Partnership” and together with the Company, the “Employers”).
WHEREAS, the Executive and the Employers entered into that certain Employment
Agreement, dated September 1, 2012, as amended (the “Agreement”), pursuant to
which the Executive is currently employed by the Employers; and
WHEREAS, the Executive and the Employers mutually desire to amend the Agreement
to (a) adjust the percentage for target annual cash incentive compensation and
(c) address the possibility of the imposition of excise taxes under certain
circumstances;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuation consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree to amend the
Agreement as follows:
1.Recitals. The recitals contained in this Amendment are hereby incorporated
into, and made an integral part of, this Amendment. All defined terms used
herein that are not otherwise defined shall have the same meaning ascribed to
them in the Agreement.    
2.    Cash Incentive Compensation. The second sentence of Section 2(b) is hereby
amended and restated as follows:
“(b) The Executive’s target annual cash incentive compensation shall be 40% of
his base salary.”
3.    Special Tax Provision. The Agreement is hereby amended by deleting Section
5(c) in its entirety and substituting the following:
“(c)    Special Tax Provision.
(i)    Tax Gross-Up Payment for Excise Taxes. This Section 5(c)(i) shall apply
if the shares of the Company’s common stock, $0.0001 par value (the “Shares”),
are not listed on a national securities exchange.
(A)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that the amount of any compensation, payment or
distribution by the Employers to or for the benefit of the Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, calculated in a manner

1

--------------------------------------------------------------------------------

Exhibit 10.5

consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties are incurred
by the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”) and the Executive’s Aggregate Payments result in the Executive
receiving total “parachute payments” within the meaning of Section 280G(b)(2) of
the Code, which equal at least 110 percent of the maximum amount the Executive
would be entitled to receive without being subject to the Excise Tax (the
“Maximum Amount”), then the Executive shall be entitled to receive an additional
payment or payments (collectively, the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the
Aggregate Payments, any Federal, state, and local income tax, employment tax and
Excise Tax upon the payment provided by this Section 5(c)(i)(A), and any
interest and/or penalties assessed with respect to such Excise Tax, shall be
equal to the Aggregate Payments.
(B)    Subject to the provisions of Section 5(c)(i)(C) below, all determinations
required to be made under this Section 5(c), including whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment, shall be made by a
nationally recognized accounting firm selected by the Employers (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the
Employers and the Executive within 15 business days of the Date of Termination,
if applicable, or at such earlier time as is reasonably requested by the
Employers or the Executive. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the Gross-Up Payment is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in the
state and locality of the Executive’s residence on the Date of Termination, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. The Gross-Up Payment, if any, as
determined pursuant to this Section 5(c)(i)(B), shall be paid to the relevant
tax authorities as withholding taxes on behalf of the Executive at such time or
times when each Excise Tax

2

--------------------------------------------------------------------------------

Exhibit 10.5

payment is due. Any determination by the Accounting Firm shall be binding upon
the Employers and the Executive.
(C)    If the Internal Revenue Service adjusts the computation of the Employers
and as a result, the Executive did not receive a sufficient Gross-Up Payment,
the Employers shall reimburse the Executive for the full amount necessary to
make the Executive whole, plus a market rate of interest, as reasonably
determined by the Compensation Committee. If, after a Gross-Up Payment by the
Employers on behalf of the Executive pursuant to this Section 5(c)(i)(A), the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall promptly pay to the Employers the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).
(D)    If the Executive’s Aggregate Payments would result in less than 110
percent of the Maximum Amount, the Executive’s Aggregate Payments shall be
capped at the Maximum Amount. Any reduction shall be in the order provided in
Section 5(c)(ii)(A) below.
(ii)    Additional Limitation. This Section 5(c)(ii) shall apply if the Shares
are listed on a national securities exchange.
(A)    Anything in this Agreement to the contrary notwithstanding, in the event
that the Aggregate Payments would be subject to the Excise Tax, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Executive becomes subject to the Excise Tax; provided that such reduction shall
only occur if it would result in the Executive receiving a higher After Tax
Amount (as defined below) than the Executive would receive if the Aggregate
Payments were not subject to such reduction. In such event, the Aggregate
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Aggregate Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code: (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing

3

--------------------------------------------------------------------------------

Exhibit 10.5

Aggregate Payments all amounts or payments that are not subject to calculation
under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any
amounts that are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b)
or (c).
(B)    For purposes hereof, the “After Tax Amount” means the amount of the
Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.
(C)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(c)(ii) shall be made by the Accounting Firm,
which shall provide detailed supporting calculations both to the Employers and
the Executive within 15 business days of the Date of Termination, if applicable,
or at such earlier time as is reasonably requested by the Employers or the
Executive. Any determination by the Accounting Firm shall be binding upon the
Employers and the Executive.”
4.    Binding Effect of Amendment. This Amendment shall be binding on all
successors and assigns of the parties hereof.
5.    Severability. The enforceability or invalidity of any provision of this
Amendment shall not affect the enforceability or validity of any other
provision.
6.    Headings. The headings have been inserted solely as a matter of
convenience to the parties and shall not affect the construction or meaning
thereof.
7.    Ratification. The Executive and the Employers hereby ratify and confirm
their respective obligations under the Agreement, as modified by this Amendment.
If any inconsistency exists or arises between the terms of the Agreement and the
terms of this Amendment, the terms of this Amendment shall prevail.



4

--------------------------------------------------------------------------------

Exhibit 10.5



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
TIER REIT, INC.




By: /s/ Scott W. Fordham    
Name:    Scott W. Fordham
Title:    Chief Executive Officer and President




TIER OPERATING PARTNERSHIP LP

By:     Tier GP, Inc.,
its General Partner


By: /s/ Scott W. Fordham    
Name:    Scott W. Fordham
Title:    Chief Executive Officer and President




EXECUTIVE:




/s/ James E. Sharp    
James E. Sharp

5